DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 was filed after the mailing date of the application on 06/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contact tails of the plurality of conductive elements are outside the unitary housing of claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 30 and 38 are objected to because of the following informalities: 
Claim 30 line 3 recites, “the wafer,” claim should be changed to recite –a wafer--.
Claim 38 line 2 recites, “a printed circuit board,” claim should be changed to recite –the printed circuit board--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zerebilov [US 2016/0322770].
Regarding claim 35, Zerebilov discloses a connector comprising: a mating interface (fig. 1a; 106, 206) comprising a plurality of mating contact portions (Par [0023], second sentence; 104 signal contact mating ends; Par [0024], second sentence; 204 signal contact mating ends), the plurality of mating contact portions (104 and 204 signal contact mating ends) being of a same type; a first mounting interface (fig. 1c; 108) comprising a plurality of first contact tails (Par [0023], second sentence; 104 signal contact mounting ends) extending opposite a first portion (tip of 104) of the plurality of mating contact portions (104 signal contact mating ends; 204 signal contact mating ends), the plurality of first contact tails (104 signal contact mounting ends) configured for attachment to a printed circuit board (fig. 1c; 101); a second mounting interface (fig. 1b; 208) comprising a plurality of second contact tails (Par [0024], second sentence; 204 signal contact mounting ends) extending opposite a second portion (tip of 204) of the plurality of mating contact portions (104 signal contact mating ends; 204 signal contact mating ends), the plurality of second contact tails (204 signal contact mounting ends) configured for attachment to a cable (fig. 1b; 201); and a housing (fig. 1b; 202) extending from the mating interface (106, 206) to the second mounting interface (208).

Regarding claim 36, Zerebilov discloses wherein: the second mounting interface (208) is perpendicular to the first mounting interface (108).

Regarding claim 37, Zerebilov discloses wherein: the second mounting interface (208) is parallel to the mating interface (106, 206).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Resendez et al. [US 2016/0028189] in view of Zerebilov [US 2016/0322770].
Regarding claim 21, Resendez discloses a connector comprising: a unitary housing (fig. 1; 22); a plurality of conductive elements (fig. 1; 32a, 32b) held by the unitary housing (22), each conductive element (32a, 32b) comprising a mating contact portion (fig. 4a; 38), a contact tail (fig. 4a; 40) opposite the mating contact portion (38), and an intermediate portion (fig. 4a; 39) between the mating contact portion (38) and the contact tail (40), wherein the mating contact portions (38) of the plurality of conductive elements (32a, 32b) are of a same type, and the contact tails (40) of the plurality of conductive elements (32a, 32b) comprise and contact tails (40) configured for attachment to a cable (fig. 4; 48).
Regarding claim 25, Resendez discloses wherein: the mating contact portions (38) of the plurality of conductive elements (32a, 32b) are inside (fig. 1; 38 of 32a, 32b are with the bounds of 25a, 25b) the unitary housing (22).
Regarding claim 27, Resendez discloses wherein: the intermediate portions (39) between respective mating contact portions (38) and contact tails (40) are arranged in pairs, and each pair is held by a module housing (fig. 4b; 34).
Regarding claims 21, 25 and 27, Resendez does not disclose both first contact tails configured for attachment to a printed circuit board and second contact tails configured for attachment to a cable [claim 21]; the contact tails of the plurality of conductive elements are outside the unitary housing [claim 25]; second contact tails [claim 27].
Regarding claims 21, 25 and 27, Zerebilov teaches both first contact tails (fig. 1c; tails of 104) configured for attachment to a printed circuit board (fig. 1c; 101) and second contact tails (fig. 1a; tails of 204) configured for attachment to a cable (fig. 1a; 201, see Par [0017], second sentence); the first contact tails (tails of 104) of the plurality of conductive elements (104, 204) are outside the unitary housing (in order for 104 to connect with 101, tails of 104 has to extend from 108, see fig. 1c).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate both first contact tails configured for attachment to a printed circuit board and second contact tails configured for attachment to a cable and the contact tails of the plurality of conductive elements being outside the unitary housing as suggested by Zerebilov for the benefit of improving the functional capabilities of a compact high frequency electrical connector.

Regarding claim 22, Resendez modified by Zerebilov has been discussed above. Resendez discloses wherein: the mating contact portions (38) of the plurality of conductive elements (32a, 32b) are disposed in an array (arrangement of 32a, 32b) with a plurality of subarrays (see mark-up below from fig. 3; C), with each subarray (C) comprising a same pattern of mating contact portions (38), and each subarray (C) comprises at least one column (C is a column) of mating contact portions (38) of the plurality of conductive elements (32a, 32b).

    PNG
    media_image1.png
    475
    545
    media_image1.png
    Greyscale
	Mark-up

Regarding claim 23, Resendez modified by Zerebilov has been discussed above. Resendez discloses wherein: each subarray (C) comprises two columns (mark-up; A1, A2) of mating contact portions (38) of the plurality of conductive elements (32a, 32b), and for each pattern (C, A1, A2), the mating contact portions (38) aligned in a direction (vertical) perpendicular to the columns (C, horizontal) form a differential pair (Par [0051]; 30 form an integrated signal pair with two terminals suitable for transmitting differential signals, see fig. 2).

Regarding claim 24, Resendez modified by Zerebilov has been discussed above. Resendez discloses wherein: the two columns (A1, A2) in a subarray (C) are separated by a first distance (fig. 4a; distance between 40 of 32a and 32b) equal to a distance (fig. 4a; distance between two 49a) between two wires (fig. 4a; 49a) of the cable (48).

Regarding claim 26, Resendez modified by Zerebilov has been discussed above. Resendez discloses wherein: the mating contact portions (38) of the plurality of conductive elements (32a, 32b) are configured as pins (38 are shaped as pins).

Claim(s) 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. [US 2015/0200496] in view of Davis et al. [US 2009/0176400].
Regarding claim 28, Simpson discloses a connector comprising: a plurality of cables (fig. 1; 102), each cable comprising a pair of wires (fig. 11; 104, 106); and a plurality of pairs of conductive elements (fig. 1; 146), each conductive element (146) comprising a mating contact portion (fig. 8; 210), a contact tail (fig. 8; 212) opposite the mating contact portion (210), and an intermediate portion (portion of 146 between 210 and 212) between the mating contact portion (210) and the contact tail (212), wherein: for each cable (one 102) of the plurality of cables (102), the pair of wires (104, 106) are attached to the contact tails (212) of a respective pair of conductive elements (146 pair).
Simpson does not disclose the contact tails of each pair of conductive elements being aligned in a plane, the wire are attached to the contact tails without jogging out of the plane that the contact tails of the pair of conductive elements are aligned in.
	However Davis teaches the contact tails (fig. 4; tails of S that 130 attach to) of each pair of conductive elements (S) being aligned in a plane (fig. 4; horizontal), the wire (130) are attached to the contact tails (tails of S that 130 attach to) without jogging out (fig. 4; each 130 is within the horizontal bounds of each contact tail of S) of the plane (horizontal) that the contact tails (tails of S that 130 attach to) of the pair of conductive elements (S) are aligned in.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the contact tails of each pair of conductive elements being aligned in a plane, the wire are attached to the contact tails without jogging out of the plane that the contact tails of the pair of conductive elements are aligned in as suggested by Davis for the benefit of improving signal quality across wires and terminals.

Regarding claim 30, Simpson modified by Davis has been discussed above. Simpson discloses wherein: the plurality of pairs of conductive elements (146) are held by a unit housing (fig. 3; 142) in a column (fig. 3; A direction), and the contact tails (212) of the plurality of pairs (146) of conductive elements (146) are inside the wafer housing (fig. 3; 120).

Claim(s) 29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. [US 2015/0200496] and Davis et al. [US 2009/0176400] as applied to claim 28 above, and further in view of Zerebilov et al. [US 2018/0366880].
Regarding claim 29, Simpson and Davis discloses all of the claim limitations but does not explicitly disclose each cable comprises a dielectric portion between the pair of wires.
However Zerebilov teaches each cable (fig. 4; 200) comprises a dielectric portion (fig. 4; 204) between the pair of wires (fig. 4; 202).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate each cable comprises a dielectric portion between the pair of wires as suggested by Zerebilov for the benefit of providing optimum protection of signals to reduce possible interference during operation.

Regarding claim 31, Simpson modified by Davis and Zerebilov has been discussed above. Simpson discloses wherein: the intermediate portions (portion of 146 between 210 and 212) of each pair (146) are held by a module housing (fig. 8; 200), and at least a portion of each module housing (200) is inside the wafer housing (120).

Regarding claim 32, Simpson modified by Davis and Zerebilov has been discussed above. Simpson discloses wherein: the wafer housing (120) also holds the plurality of cables (102) in a column (fig. 3; column of 102).

Claim(s) 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. [US 2015/0200496] and Davis et al. [US 2009/0176400] as applied to claim 28 above, and further in view of Zerebilov [US 2016/0322770].
Regarding claims 33 and 34, Simpson and Davis discloses all of the claim limitations except wherein: the plurality of pairs of conductive elements is a first plurality of pairs of conductive elements, the connector comprises a second plurality of pairs of conductive elements, each conductive element comprising a mating contact portion, a contact tail opposite the mating contact portion, and an intermediate portion between the mating contact portion and the contact tail, wherein the contact tails of the second plurality of pairs of conductive elements are configured for attachment to a printed circuit board [claim 33]; wherein: the first and second plurality of pairs of conductive elements are held by first and second unit housings in two parallel columns [claim 34].
Regarding claims 33 and 34, Zerebilov teaches the plurality of pairs of conductive elements (signal 204, see Par [0024], second sentence) is a first plurality of pairs of conductive elements (204 signal pairs), the connector (fig. 1a; 10) comprises a second plurality of pairs of conductive elements (signal 104, see Par [0023], second sentence), each conductive element (104 and 204 signal pairs) comprising a mating contact portion (Par [0023], 104 signal contact mating ends; Par [0024], 204 signal contact mating ends), a contact tail (Par [0023], 104 signal contact mounting ends; Par [0024], 204 signal contact mounting ends) opposite the mating contact portion, and an intermediate portion (both 104 and 204 signal contacts have a middle section between mating and mounting ends) between the mating contact portion (Par [0023], 104 signal contact mating ends; Par [0024], 204 signal contact mating ends) and the contact tail (Par [0023], 104 signal contact mounting ends; Par [0024], 204 signal contact mounting ends), wherein the contact tails (104 signal contact mounting ends) of the second plurality of pairs of conductive elements (104 signal pairs) are configured for attachment to a printed circuit board (101); the first and second plurality of pairs of conductive elements (104 and 204 signal pairs) are held by first and second unit housings (fig. 1a; 102, 202) in two parallel columns (fig. 1a; T direction).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the plurality of pairs of conductive elements being a first plurality of pairs of conductive elements, the connector comprising a second plurality of pairs of conductive elements, each conductive element comprising a mating contact portion, a contact tail opposite the mating contact portion, and an intermediate portion between the mating contact portion and the contact tail, wherein the contact tails of the second plurality of pairs of conductive elements are configured for attachment to a printed circuit board; and the first and second plurality of pairs of conductive elements being held by first and second unit housings in two parallel columns as suggested by Zerebilov for the benefit of improving the functional capabilities of a compact high frequency electrical connector.

Claim(s) 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zerebilov [US 2016/0322770] in view of Sayre et al. [US 2016/0218455].
Regarding claim 38, Zerebilov discloses an electronic system, comprising: a printed circuit board (101); the connector of claim 35, the connector (10) mounted to the printed circuit board (101) and being a first connector (10); and a plurality of cables (201) each comprising a first end (end of cables attached to 204), the first ends (end of cables attached to 204) attached to the plurality of second contact tails (204 signal contact mounting ends) of the first connector (10).
Regarding claims 38 and 39, Zerebilov does not explicitly disclose the cables each comprising a second end opposite the first end, the second ends mounted to a second connector for making connections to the printed circuit board at locations spaced from the first connector [claim 38]; the first ends of the plurality of cables are disposed in a first array, and the second ends of the plurality of cables are disposed in a second array different from the first array [claim 39].
Regarding claims 38 and 39, Sayre teaches the cables (fig. 7; 31) each comprising a second end (fig. 15a; end of 31 that attaches to 71) opposite the first end (fig. 7; end of 31 that attaches to 36, see fig. 9d), the second ends (end of 31 that attaches to 71) mounted to a second connector (71) for making connections to the printed circuit board (fig. 15a; 75) at locations spaced from the first connector (fig. 15a; 20); the first ends (end of 31 that attaches to 36) of the plurality of cables (31) are disposed in a first array (fig. 7; two 2x2s), and the second ends (end of 31 that attaches to 71) of the plurality of cables (31) are disposed in a second array (fig. 15a; 8x1) different from the first array (two 2x2s).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the cables each comprising a second end opposite the first end, the second ends mounted to a second connector for making connections to the printed circuit board at locations spaced from the first connector and the first ends of the plurality of cables being disposed in a first array, and the second ends of the plurality of cables are disposed in a second array different from the first array as suggested by Sayre for the benefit of providing improved spacing between two high frequency connectors in order to better avoid electromagnetic interference.

Regarding claim 40, Zerebilov discloses all of the claim limitations except wherein: the second connector is mounted to the printed circuit board at a location at least six inches from the first connector.
However Sayre teaches wherein: the second connector (71) is mounted to the printed circuit board (75) at a location that is spaced from the first connector (20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sayre and construct the second connector being mounted to the printed circuit board at a location at least six inches from the first connector since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and also for the benefit of providing improved electromagnetic interference protection within compact high frequency applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831